Citation Nr: 0713742	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  99-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision the RO denied 
the veteran's application to reopen the claim for service 
connection for a back disability on the basis that new and 
material evidence had not been submitted.  The veteran timely 
appealed the decision to the Board.  In an August 2000 Board 
decision, the Board found that new and material evidence had 
been submitted sufficient to reopen the claim for service 
connection for a back disability and remanded the merits of 
the claim to the RO for additional development.  In September 
2003, the Board again remanded the matter for additional 
development.  The matter was returned to the Board in 
December 2005 at which time the Board denied the claim for 
service connection for a low back disability.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated in October 2006, 
the Court granted the parties joint motion for remand, 
vacated the Board's December 2005 decision, and remanded the 
case to the Board.  The appeal is once again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of the joint motion granted by the Court is 
threefold.  First, the parties pointed out that the Board's 
February 2001 remand directive that the veteran be given a VA 
examination with a claims file review was not carried out 
because the examiner did not adequately review the claims 
file, to specially include the veteran's service medical 
records.  Thus, in order to afford the veteran, as a matter 
of law, compliance with the remand order, he must be afforded 
a new examination with a full claims file review.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Secondly, the joint motion points out that the provisions of 
38 U.S.C.A. § 1154(b) were not considered despite the 
veteran's assertion that his back injury occurred during 
wartime in a "combat zone".  That is, the Board failed to 
determine whether "the combat rule should be applied to 
create a presumption of in-service incurrence of Appellant's 
low back injury."  Accordingly, on remand, consideration 
must be given to whether the provisions of 38 U.S.C.A. 
§ 1154(b) apply to this case.  In this respect, in the 
absence of a finding that the lay evidence was not 
satisfactory, the AOJ should proceed to analyze whether the 
alleged in-service injury was consistent with the 
circumstances, conditions or hardships of service.  See 
Dalton v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 
2007).  

Thirdly, in fulfillment of VA's duty to assist the veteran 
(38 U.S.C.A. § 5103A(b)(3)), the RO should make another 
request for Surgeon General's Office (SGO) records.  This 
request should be in compliance with VA Adjudication Manual 
M-21-1, Part III, section 4.22(d)(1), which states that 
"[f]or the Korean service years of 1950 to 1954, records 
primarily pertain to Army personnel although a small 
percentage (approximately 5%) relate to Air Force, Navy, 
Marine Corps, and military cadet personnel."

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ should make a new request for 
the SGO reports, and all hospital 
records, clinical notes, and nurses' 
notes for the appellant's period of 
service.  This request should be in 
compliance with VA Adjudication Manual M-
21-1, Part III, section 4.22(d)(1).  If 
no records are located or available, this 
should be noted in the record.

2.  The AOJ must consider the provisions 
of 38 U.S.C.A. § 1154(b) regarding the 
veteran's claimed back injury in service.  
In the absence of a finding that the lay 
evidence is not satisfactory, the AOJ 
should proceed to analyze whether the 
alleged in-service injury was consistent 
with the circumstances, conditions or 
hardships of service.  

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of his 
claimed back disability.  It is 
imperative that the claims file be made 
available to and pertinent records 
therein be reviewed by the examiner in 
connection with the examination, to 
include the veteran's service medical 
records.  All appropriate tests and 
studies should be conducted.  In the 
event the AOJ determines that the 
provisions of 38 U.S.C.A. § 1154(b) apply 
and the claimed inservice back injury 
occurred, it should so inform the 
examiner.  The examiner should thereafter 
be asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any present back 
disability is related to the veteran's 
period of active duty service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the issue on appeal is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

